DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application is in condition for allowance except for the following formal matters:

Claim Objections
Claims 2, 4-6, 14, 16, and 18 are objected to because of the following informalities:  											As to claim 2, the limitation “an emitting pattern” fails to specify whether the limitation is directed to the already recited “a row of emitting patterns” in claim 1.		As to claims 4-6, the limitation “the second electrode” is in singular form whereas “the first electrodes” is in plural form. It is not clear whether “the second electrode” is in singular form to correspond to the recited “single body shape” in claim 1.		As to claim 14, the limitation “the first direction” and “the second electrodes” lacks sufficient antecedent basis as only “a second electrode” is recited. Further, it is not clear whether “a row of emitting patterns” corresponds to “a plurality of emitting As to claims 16 and 18, the limitation “the emitting patterns” fails to specify whether the limitation is directed to “a plurality of emitting patterns” or “a row of emitting patterns”.			
								
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Takata et al. (US 2009/0309489 A1), Lee et al. (US 2014/0332769 A1), Go (US 2015/0179099 A1), Lee et al. (US 2016/0190521 A1).									Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815